Citation Nr: 9905403	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder to include a rotator cuff injury.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to compensation for visual impairment, joint 
pain and fatigue with memory loss due to undiagnosed 
illnesses in a Persian Gulf War veteran..


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran, a physician who is a board certified 
ophthalmologist, was a member of the Michigan National Guard 
for many years commencing in 1982.  However, for the purposes 
of this appeal, his sole period of active duty was during the 
Persian Gulf War from November 21, 1990 to May 20, 1991, 
during which time he was in Saudi Arabia from January 12 to 
May 3, 1991.

This appeal to the Board of Veterans' Appeals (the Board) 
initially arose from January and February 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In January 1995 the RO 
denied entitlement to service connection for right shoulder 
and bilateral knee disorders to include arthritis, hearing 
loss, tinnitus, a skin disorder and visual impairment to 
include as secondary to exposure to Persian Gulf 
environmental hazards, and a disability manifested by joint 
pain, fatigue, and memory loss to include as secondary to 
exposure to Persian Gulf environmental hazards.  In February 
1995 the RO denied entitlement to service connection for a 
skin disorder, visual impairment, joint pains, and fatigue 
and memory loss as due to undiagnosed illnesses.

The veteran's notice of disagreement with the above 
determinations was received in May 1995, and did not include 
the RO denials of entitlement to service connection for a 
skin disorder to include as due to an undiagnosed illness.  
In his notice of disagreement, the veteran requested 
compensation benefits for an upper respiratory and pulmonary 
disorder.

The veteran's substantive appeal submitted in September 1995 
was limited to the denials of service connection for chronic 
acquired right shoulder and bilateral knee disorders, eye 
disorder, joint pain, and fatigue.  For the first time he 
mentioned a claim for service connection for muscle weakness 
as due to an undiagnosed illness.

In September 1996 the jurisdiction of the veteran's claims 
for compensation benefits was assumed by the RO in Detroit, 
Michigan.

In October 1997 the RO affirmed the previously entered 
determinations which included the denial of service 
connection for a skin disorder, and denied entitlement to 
service connection for hair loss to include as due to an 
undiagnosed illness, and a left shoulder disorder to include 
arthritis.  In December the veteran filed a general notice of 
disagreement with the foregoing determinations.  In a 
December 1997 statement the representative clarified that the 
veteran was not in agreement with the October 1997 rating 
decision on all issues, in other words, this included the 
denials of service connection for a skin disorder, for a left 
shoulder disorder to include arthritis, and hair loss due to 
an undiagnosed illness.  The veteran submitted additional 
correspondence dated in December 1997 wherein he reiterated 
his intention to seek compensation benefits for a chronic 
acquired respiratory disorder.  In January 1998 the RO 
notified the veteran that his initial notice of disagreement 
with the October 1997 rating decision was not being accepted 
because of failure to specifically identify issues.  

The issues of entitlement to service connection for muscle 
weakness and an undiagnosed illness due to Persian Gulf War 
service and for a chronic acquired respiratory disorder have 
been neither procedurally prepared nor certified for 
appellate review and are referred to the RO for appellate 
review.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issues of entitlement to service connection for a chronic 
acquired disorder of the left shoulder to include arthritis, 
a skin disorder, and hair loss due to an undiagnosed illness 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Evidence of record and medical opinion reasonably 
reflects that whatever right shoulder disorder the veteran 
may have had prior to service, he also injured his right 
shoulder in service from which he has since had chronic 
residuals requiring surgery which has served to worsen any 
prior problems.

2.  Bilateral knee symptoms pre-existed service, but evidence 
and medical opinion reasonably reflect that the veteran 
reinjured his knees in service, and that his knee symptoms 
progressed in and as a result of service at a rate in excess 
of that which might have been otherwise reasonably expected 
in the normal course of the preexisting disorder. 

3.  The claim for entitlement to service connection for 
bilateral defective hearing is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The claim for entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

5.  Refractive error of both eyes, a developmental anomaly, 
was relatively static before, during and since service; other 
eye problems including beginning cataracts were not shown in 
service and medical evidence has not provided a nexus between 
the current symptoms and anything of service origin.

6.  Evidence of record and medical opinion confirm a 
reasonable probability that vitreous liquefaction and tiny 
hemorrhages of the macula of the right eye with some overall 
visual impact are of service origin.

7.  No eye disability causing visual impairment is due to 
causes which have not been determined.

8.  The veteran's joint pain is due to arthritis; there are 
no other joint pains which are due to undeterminable causes.

9.  Memory loss and confusion have developed since the 
veteran's service, but are attributed by evidence and medical 
opinion to clinical findings including mild brain atrophy 
identified on computerized tomography (CT) scan and generally 
the aging process; there are no such symptoms which are not 
associable with definitive alternative diagnoses. 


CONCLUSIONS OF LAW

1.  A preexisting right shoulder disability was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  A preexisting bilateral knee disorder was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.

3.  The claim for entitlement to service connection for 
bilateral defective hearing is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

4.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107. 

5.  An eye disorder other than vitreous liquefaction and tiny 
hemorrhages of the macula of the right eye was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. 3.303.

6.  Vitreous liquefaction senilis and tiny hemorrhages of the 
macula of the right eye  were incurred in service.  38 
U.S.C.A. §§ 1110, 5107.

7.  Compensation may not  be paid for visual impairment, 
joint pain, memory loss and fatigue as due to undiagnosed 
illnesses in a Persian Gulf War veteran.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

From the outset, with regard to each of the claimed 
disabilities herein, and for a variety of reasons including 
the particular provisions of special regulations relating to 
Persian Gulf veterans and considering that the veteran is 
himself a physician, the Board finds that it is not 
unreasonable to conclude that except for the issues relating 
to service connection for defective hearing and tinnitus, the 
veteran's claims are well-grounded as contemplated within 38 
U.S.C.A. 5107(a).  In that regard, the Board is satisfied 
that while the service records now in the file are indeed 
limited, all due diligence has been undertaken and 
appropriate procedures implemented in order to obtain the 
available records, and accordingly, all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

General Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  

A medical opinion based upon an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

In general, a veteran's own statements expressing his belief 
that his disabilities are service-connected are not 
probative.  As a layman, appellant is not qualified to 
proffer an opinion as to the date of onset of his illness; 
such testimony would only be probative if it were proffered 
by a witness qualified as an expert.  See Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992) which also quoted 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)) holding 
that lay persons were not qualified to provide a probative 
diagnosis on a medical question.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The Board may consider only independent medical evidence to 
support their findings.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In the Colvin case, the Court held 
that while the Board is not compelled to accept the opinion 
of a physician, if it reaches a contrary conclusion, it is 
required to state the reasons and point to a medical basis 
for the decision made.  

The Court can overrule such a finding of fact by the Board 
only if those findings, including findings regarding 
credibility, are clearly erroneous.  See Jones v. Derwinski, 
1 Vet. App. 210, 217 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 52 (1990).  

The Board is not free to ignore the opinion of a treating 
physician, but it is free to discount the credibility of that 
physician's statement.  See Willis v. Derwinski, 1 Vet. App. 
66 (1991).

The Court has issued various opinions with regard to a 
veteran (or claimant, or appellant) who is also a physician, 
and how the evidence presented thereby must be addressed.  
For instance, in the Pellerin cases, the Court held that 
where a physician-appellant chooses to act as his own medical 
expert, the Board had to consider the testimony as expert 
evidence although the Board was not bound to accept such 
testimony as determinative.  Pellerin v. Derwinski, 2 Vet. 
App. 450 (1992) and Pellerin v. Brown, 5 Vet. App. 360 
(1993). 

The Court has held that the Board must not act in an 
arbitrary and capricious manner in not crediting a claimant's 
medical evidence, but is not required to accept such a report 
in toto as long as it provides an adequate statement of 
reasons or bases for its rejection.  See, i.e., Bailey v. 
Derwinski, 1 Vet. App. 441, 445-446 (1991); Foster v. 
Derwinski, 1 Vet. App. 393, 384 (1991); Smith (Barbara) v. 
Derwinski, 1 Vet. App. 267, 279 (1991); and Struck v. Brown, 
9 Vet. App. 145 (1996).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1998).  




The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a) (1998).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and " The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  


While the provisions of 38 C.F.R. § 3.303(c) usually preclude 
the grant of service connection for a congenital or 
developmental anomaly or developmental or familial disease 
process or proclivities manifested in symptomatology, (i.e., 
refractive error of the eyes), under certain circumstances, 
service connection may be granted on the basis of 
aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969); Monroe v. Brown, 4 Vet. App. 513 (1993); and 
related VA General Counsel Precedent Opinions.  In the Monroe 
case, the Court further noted that in such instance, there is 
justification for finding that such an anomaly preexisted 
service and thus the issue becomes whether there was 
inservice aggravation. 

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  Furthermore, the Court concludes that 
the question of whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches.  Accordingly, 
the Court holds that where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit.  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is clearly beyond expertise or inherently 
incredible or beyond the competence of the witness, see also, 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 
Vet. App. 109, 113, 115 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).   


Under 38 U.S.C.A. § 1154(a), in each case where a veteran is 
seeking service connection for any disability due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
See Horowitz v. Brown, 5 Vet. App. 217, 221 (1993).  

The Board recalls another Court case [Peters v. Brown, 6 Vet. 
App. 540, 543 (1994)], which involved a claim for service 
connection for defective hearing.  Factually, a combat 
veteran's service clinical and other evidence was 
nonproductive.  In writing and in testimony, the veteran and 
others reported that he had trouble hearing after returning 
from Korea.  In that case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently found that 38 
U.S.C.A. § 1154(b) provides that consistent 
with the circumstances, conditions or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence, etc.  

The Court found that while § 1154 did not create a statutory 
presumption that the disease was service-connected, but 
lightened the burden of the veteran who sought the benefits.  
It established a three-step analysis: (1) whether there is 
satisfactory lay or other evidence of service incurrence of 
such disease, etc.; (2) whether this evidence is consistent 
with the circumstances, conditions and hardships of such 
service, and, if these two inquiries are satisfied, a factual 
determination arises that the alleged injury or disease is 
service-connected.  In such a case, it must then be further 
determined (3) whether the government has met its burden of 
rebutting the presumption of service connection by clear and 
convincing evidence to the contrary.  


The Court further concluded that "satisfactory" evidence 
meant "credible" evidence as characterized in Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996).  See Collette v. Brown, No. 95-7043 (U.S. 
Ct. App. Fed. Cir. Apr. 23, 1996).


I.  Entitlement to service connection for 
a right shoulder disorder to include a 
rotator cuff injury.

Factual background

National Guard examinations in 1981 and 1983 show no 
pertinent disabilities.  All available records in that regard 
are apparently in the file.

A report of a periodic examination in July 1986 showed a scar 
on the right deltoid area which was not otherwise described 
or attributed to any injury or disability.

On periodic examination in November 1989, the veteran checked 
that he had a history of shoulder problems and also that he 
had a history of arthritis; he subsequently explained that 
during golf season, he had irregular pains in the left 
shoulder and arthritis in his knees for which he took aspirin 
and Naprosyn.  

On redeployment examination in March 1991, the veteran did 
not check having any shoulder problem and reported having had 
arthritis in a knee for which he took aspirin.

A clinical report is of record dated in February 1993 showing 
that the veteran had been seen for right arm problems.  The 
veteran had reportedly sustained an injury in December 1992 
when he fell and felt a snap and sudden pain.  He had had a 
small steroid injection in October 1992 with ongoing problems 
since then.  X-rays from the examining physician showed a 
Type III acromion with greater tuberosity sclerosis and 
spurring of the acromion and mild degenerative changes of the 
acromioclavicular joint.  

The physician discussed the problem with the veteran, namely 
that the studies showed a tear, and surgery was undertaken.  
Clinical records for several months accompanied the surgical 
report.

A statement is of record from J. H. DeC., M.D., an orthopedic 
surgeon and knee and sports medicine specialist who primarily 
cared for the veteran as stated above, dated in February 
1994, to the effect that the veteran

has been treated by me for a tear of the 
right rotator cuff tendon.  He states 
that he began having problems while in 
the service.  He fell in a ravine during 
the reconnaissance training at Fort Sam 
in Houston, Texas.  This occurred in 
November 1990.

He did have injury to the knee and 
shoulder.  He was subsequently seen by me 
on February 1, 1993 for a problem in the 
right shoulder.  He was also having 
multiple joint aches in the knees and 
shoulders which he stated have been 
occurring since his discharge.

In the winter of 1992 he stated that he 
had a minor fall.  Following this he 
continued to have ongoing problems in the 
right shoulder which were related to a 
tear of the rotator cuff tendon.

He subsequently was treated surgically 
for this after an arthrogram confirmed 
the presence of the tear.  was repaired 
on 3-16-93.  He was found to have a 
massive tear as well as degenerative 
changes of the acromioclavicular joint.  
He also underwent an acromioplasty with 
resection of the coracoacromial ligament 
and subacromial bursa.


Following his surgical procedure, he has 
undergone an intense physical therapy 
program.  He has regained partial 
functional use of his right arm, although 
he continues to have significant weakness 
and limitation of function.

He still will develop discomfort after 
prolonged hours in surgery.  He has used 
Naprosyn on an irregular basis for 
treatment of his symptoms and this does 
cause some GI irritation to him.

The physician associated the shoulder surgical report with 
his statement and it is also of record.

VA clinical record and comparative evaluation of the right 
shoulder in June 1994 and September 1995 are of record.  
There was post-traumatic shortening of the lateral end of the 
clavicle with resultant widening of the acromioclavicular 
joint space; and other findings reflective of prior trauma 
and degenerative changes thereafter.

A statement is of record from C.R., M.D., a board certified 
anesthesiologist and specialist in nerve blocks for control 
of pain, dated in September 1995.  He had seen the veteran in 
late June 1991 after his tour of Persian Gulf duty with 
complaints of shoulder and knee pain.  His right shoulder was 
chronically painful and had limited motion.  He had 
difficulty performing prolonged surgery, and other activities 
related to sports with lifting, etc., were impaired.  The 
physician had given him pain injections which provided 
temporary relief, and subsequently gave him additional 
injections for which he received little relief, and later 
went on to have surgery.


Another statement was received from Dr. DeC, dated in 
September 1995, to the effect that the veteran's right 
shoulder problem had started while he was in the Persian 
Gulf; that he had a sudden onset of pain in December 1992 and 
was seen in February 1993 with such complaints.  The veteran 
had stated that his symptoms had persisted at the time of his 
discharge from service, and that he required injections in 
June, September and December 1991.  Dr. DeC stated that

(I)t is possible that the process within 
the rotator cuff tendon beg(a)n gradually 
with repetitive trauma and ultimately 
progressed to the point where he 
developed a dull thickness tear. 

He stated that during his tour, it was 
necessary for him to ask other soldiers 
to carry his equipment, as the load put a 
greater stress on the shoulder as well as 
his knees.  I would therefore say it is a 
condition that the military service 
aggravated.  Whether this is a condition 
that was pre-existing to his military 
service, is undetermined at this time but 
it does not appear so, based on the 
history that he has provided to me.  
Finally, it does appear that his medical 
problems became more acute as I mentioned 
previously, in December of 1992.

A statement and examination findings are of record from J.A., 
M.D., dated in August 1995.  Dr. A had seen the veteran with 
complaints that his service in the Gulf had increased his 
problems with joint pains and balance.  He described his 
activities prior to service, and his problems since then.  
She stated that she had treated him for arthritis in 1988 
including in the left knee.  She further stated that "these 
symptoms have since worsened after a fall which the patient 
had while in the Gulf war.  He fell into a ravine rolling and 
does not recall an actual injury to the shoulder.  He stated 
that he had at least one other fall in the training period 
before leaving for the Gulf".  

Clinically, she described osteoarthritis in several joints 
including the shoulder and knees and felt that this had been 
aggravated by Persian Gulf service.  

In a subsequent statement in August 1995, she indicated that 
she had seen the veteran for his osteoarthritis since 1988; 
that she had examined him again in August 1995 and found that 
since returning from the Gulf, he had developed increased 
joint pain, muscle weakness and easy fatigability.  She had 
found, on examination, that he had osteoarthritis as well as 
muscle weakness and limited range of right shoulder motion 
due to pain, and other symptoms which she said were entirely 
new since his service in the Gulf.  It was her specific 
opinion that his arthritis had been exacerbated (in the right 
shoulder) from his war activities.  Specifically she also 
felt that his right shoulder problems were due to his fall 
(in service). 

A statement was received from a service comrade of the 
veteran's, SS, dated in September 1995, to the effect that 
when they served together, he had been asked to assist the 
veteran in carrying his gear and load bearing equipment due 
to his having shoulder and knee problems.

The veteran submitted a clinical report and report of a 
magnetic resonance imagining (MRI) in May 1996 showing left 
shoulder partial tear and moderately large joint effusion, 
and a report showing that he had undergone surgery therefor.  
Bicipital tendonitis in the left shoulder was diagnosed.

The veteran's wife has provided a statement to the effect 
that since his Persian Gulf service, he has had difficulties 
including with his shoulders.

Analysis

In this case, it is unclear, based on the evidence of record 
including the veteran and other physicians' statements, as to 
whether he had anything wrong with his right shoulder prior 
to service.  

However, even assuming that the veteran had had right 
shoulder discomfort prior to active duty, the aggregate 
evidence and medical opinion, as cited in detail above, 
clearly establishes that there was inservice aggravation, at 
least in part due to trauma to that area.  Since there are 
specific and definitive medical opinions of record, and 
pursuant to Colvin and other cases, there is no justifiable 
basis for contradicting these based on the other evidence of 
record, the Board finds those opinions to be credible and 
entirely valid and consistent with the evidence.  Thus, it is 
not unreasonable to grant service connection for a likely 
preexisting right shoulder disability, including rotator cuff 
injury, as having been aggravated by active service.


II.  Entitlement to service connection 
for a bilateral knee disorder with 
arthritis.

Factual background

National Guard examinations in 1981 and 1983 show no 
pertinent disabilities.

On periodic examination in November 1989, the veteran checked 
that he had a history of swollen and painful joints, and 
arthritis of "joints" as well as painful or trick shoulder or 
elbow, and further explained that he had arthritis in his 
knees for which he needed to take aspirin and Naprosyn as 
necessary for pain.

On redeployment examination in March 1991, the veteran 
reported having arthritis, and clarified on inquiry that he 
sustained a left knee injury during a fall in training at 
Fort Sam Houston for which he received treatment; he also had 
a backache and had mild occasional arthritis for which he 
took aspirin.

The veteran underwent a VA rheumatology examination in June 
1994 because of multiple joint pain.  He said that this had 
started in November 1990 with a rotator cuff injury which was 
fixed in March 1993; and that he was also found to have 
degenerative arthritis.  



Examination show normal findings except for rotator cuff 
injury residuals with limited function, decreased tolerance 
and endurance, as well as mild degenerative joint disease of 
the shoulder joint, some fingers and both knees.

Clinical findings and opinions by Dr. A are cited above with 
regard to the veteran's right shoulder.  Dr. A also opined 
that the Persian Gulf war experiences had exacerbated and 
aggregated his other arthritis problems, specifically his 
knees. 

A statement was received from a service comrade of the 
veteran's, SS, dated in September 1995, to the effect that 
when they served together, he had been asked to assist the 
veteran in carrying his gear and load bearing equipment due 
to his having shoulder and knee problems.

The veteran's wife has provided a statement to the effect 
that since his Persian Gulf service, he had had difficulties 
including with his knees.

Analysis

As als of those inservice injuries. 

 VA is precluded from contradicting such opinion absent 
justifiable evidentiary basis for doing so.  Accordingly, 
service connection is in order for bilateral knee disorders 
including arthritic changes as having been aggravated by 
active service.



III.  Entitlement to service connection 
for defective hearing.

Special Criteria

In another case specifically relating to defective hearing, 
the Court held that it is improper to  rely on the absence of 
any entry in a combat veteran's service records indicating he 
had been treated for hearing difficulties, and that an 
opinion provided by a physician that the veteran's hearing 
loss was noise induced consistent with the type of noise to 
which he had been exposed in service (and/or 

The Court has provided numerous guidelines regarding service 
connection for defective hearing.  One such directive is that 
the audiogram test results must be provided in numerical 
rather than graphic form, i.e. they must be interpreted to be 
consistent with the application of the standards of 38 C.F.R. 
§ 3.385.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In 
part as a result of a Court decision, (Ledford v. Derwinski, 
3 Vet. App. 87 (1992)), there have been some additional 
clarifications as to regulatory criteria relating to 
defective hearing.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

If a veteran currently meets the criteria of 38 C.F.R. 
§ 3.385, he has a hearing loss disability.  The veteran does 
not have to have a hearing loss disability during service in 
order to warrant a grant of service connection.  

Rather, the issue is whether, pursuant to 38 C.F.R. 
§ 3.303(d), any current hearing loss disability is a chronic 
disorder attributable to service.  Further, in Hensley v. 
Brown, 5 Vet. App. 155 (1993) and others, in general, the 
Court has found that "normal" hearing exists when the 
thresholds are between 0 and 20 decibels, and "hearing 
loss" exists when the threshold is from 25 decibels.

Factual background

National Guard examinations in 1981 and 1983 show no 
pertinent disabilities.

A report of a periodic examination in July 1986 showed a 
report of an audiological examination with pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
15
5
20
LEFT
30
10
10
15
15

A pure tone decibel loss of 25 was shown in the right ear at 
both 6,000 and 8,000 Hertz; in the left ear, a pure tone 
decibels loss of 30 and 50 was shown in the left ear at those 
same respective frequencies.

On redeployment examination in March 1991, a report of an 
audiological examination showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
0
10
10
20

A pure tone decibel loss of 50 was shown in the right ear at 
6,000 Hertz; in the left ear, a pure tone decibel loss of 45 
was shown at the same frequency. 

On VA hearing examination in June 1994, authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
25
20
25
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

Dr. A has reported that since service, she has noted that the 
veteran had developed hearing loss as well as tinnitus.

In a statement in August 1995, Dr. M.S.M., stated that one 
would have to conclude that a portion of the veteran's 
hearing loss was due to preexisting factors due to his 
admitted hunting in the past, as rifle fire of this nature 
was notorious for causing sensorineural hearing loss such as 
exhibited by the veteran.  Dr. M stated that he had no idea 
whether the veteran's military service aggravated the problem 
unless one could document the nature and extent of noise to 
which he was exposed absent protection.  He said that without 
knowing such facts, he was unable to determine whether either 
the hearing or tinnitus was in any way due to service 
exposure.

The veteran's wife has provided a statement to the effect 
that since his Persian Gulf service, he had had difficulties 
including with his hearing.

Dr. M reported in 1996 that he had tested the veteran's 
hearing and it was not appreciably worse than in 1995 when 
tested.

Analysis

The veteran apparently has had exposure as a civilian to 
rifle noises during hunting, and whatever the cause, he 
exhibits some high frequency hearing loss.  

Nonetheless, there are certain requirements for hearing loss 
to be considered subject to service connection for VA 
purposes, and those do not include loss at the highest (or 
for that matter, lowest) frequencies.

As cited above, the basic premise is that for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500 to 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater, 
or when speech recognition scores are less than 94 percent.  

Accordingly, referencing the several graphs above, and under 
the provisions of 38 C.F.R. § 3.385, the veteran does not 
demonstrate bilateral defective hearing for which service 
connection may be granted.  

And while the veteran and others may opine that he has 
hearing impairment, such a determination 
incredible, but rather, merely inconsistent with the specific 
requirements of the law with regard to what decibel losses at 
a given frequency level in fact constitutes hearing loss.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for bilateral 
defective hearing must be denied as not well grounded.

As noted above, the veteran's (and other physician's) 
assertions that he has bilateral defective hearing becomes 
irrelevant in the light of what regulations specifically and 
unequivocally define as hearing loss/disability.  

In such case, a statement of opinion as to his "having 
problems hearing" in certain circumstances is credible in 
that it is an observation alone; but that these physicians 
seek to then further define what may legally constitute 
hearing loss as a VA disability is an assertion of a fact 
beyond their competence given regulations to the contrary.  
See, i.e., King v. Brown, 5 Vet. App. 19, 21 (1993).  

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral defective hearing.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral defective 
hearing, the doctrine of reasonable doubt is not applicable 
to this segment of his case.


IV.  Entitlement to service connection 
for tinnitus.

Factual background

National Guard examinations in 1981 and 1983 show no 
pertinent disabilities.


A statement is of record from an otolaryngologist, M.S.M., 
M.D., dated in March 1994, to the effect that the veteran had 
been seen in his office in October 1993 with complaints of 
persistent tinnitus in his right ear.  It was noted that in 
the past, he had been exposed to trifle and gunfire.  
Audiogram showed a very mild ascending curve with the hearing 
loss deficit at the higher frequencies identified as 20 
decibels in the right ear and 15 decibels in the left ear.  
The hearing was described as being with in normal limits.  
The tinnitus was felt to be due to the sensorineural hearing 
loss of which the etiology was undoubtedly the noise exposure 
in the past.  It was noted that because of his tinnitus, 
taking blood pressure readings by auscultation had become 
difficult for the veteran. 

Dr. A has reported that since service, she has noted that the 
veteran had developed hearing loss as well as tinnitus.  She 
opined that these symptoms all were "aggravated within the 
year after serving in the Gulf".  

In a statement in August 1995, Dr. M.S.M., stated that one 
would have to conclude that a portion of the veteran's 
hearing loss was due to preexisting factors due to his 
admitted hunting in the past, as rifle fire of this nature 
was notorious for causing sensorineural hearing loss such as 
exhibited by the veteran.  Dr. M stated that he had no idea 
whether the veteran's military service aggravated the problem 
unless one could document the nature and extent of noise to 
which he was exposed absent protection.  He said that without 
knowing such facts, he was unable to determine whether either 
the hearing or tinnitus was in any way due to service 
exposure.

A statement from Dr. M is of record dated in August 1996 to 
the effect that new audiological examination had shown no 
significant hearing deterioration since 1995.  The veteran 
stated that his tinnitus in the right ear had improved or at 
least was somewhat less bothersome than before, although he 
still experienced it.


Analysis

Distinguishing the issue of tinnitus from defective hearing 
is the fact that there is no sign of inservice complaints or 
even an allegation that this occurred therein.  More 
importantly, even though the veteran now alleges periodic 
tinnitus, particularly in one ear, there is no medical 
opinion as to the nexus between such complaints and anything 
of service origin.  And additionally, since defective hearing 
is not the result of service, secondary tinnitus could, in 
any event, not be service connected based on 38 C.F.R. 
§ 3.310.  Absent such evidence or opinion as to viable and 
credible nexus, a well-grounded claim has not been 
established.  

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
tinnitus.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for tinnitus, the doctrine 
of reasonable doubt is not applicable to this segment of his 
case.


V.  Entitlement to service connection for 
an eye disorder.

Factual background

National Guard examinations in 1981 and 1983 show no 
pertinent disabilities other than refractive errors of the 
eyes.

On a periodic examination conducted in July 1986, visual 
acuity was correctable to 20/20, bilaterally.

On a periodic examination in November 1989, the veteran 
stated that he had a history of refractive errors of the 
eyes, namely astigmatism and presbyopia for which he wore 
corrective lenses.

On redeployment examination in March 1991, the veteran 
reported a history of eye trouble due to astigmatism and 
presbyopia.  Visual acuity was measured as correctable to 
20/25 in the right eye for distant vision and 20/20 in the 
left eye; with 20/50 in the right and 20/30 in the left eye 
as correctable vision at near distances.

A statement is of record from B.R.G., M.D., dated in June 
1994, to the effect that the veteran had been examined in 
June 1994 with complaints of floaters in the right eye 
episodically over the past two years.  He denied flashing 
lights or recent visual loss, and past ocular history was 
significant only for slight decreased vision in the right eye 
due to anisometropia.  

On examination, Dr. G stated that the veteran had visual 
acuity correctable to 20/30+2 in the right eye and 20/20-1 in 
the left eye.  Intraocular tensions were 18 in the right eye 
and 20 in the left eye.  External examination was normal.  
Anterior segments were quiet.  There was a faint anterior 
stromal scar present just superior to the visual axis in the 
right eye.  Lenses demonstrated a mild nuclear sclerosis.  
The right eye showed a few fine Drusen in the macular region 
without fluid or exudate.  peripheral examination was normal.  
The left eye was normal and clear.  


Diagnoses were vitreous liquefaction-syneresis, right eye; 
dot retinal hemorrhage, right eye; and early nuclear 
cataracts, both eyes.  The physician explained to the veteran 
that his symptoms were from the vitreous liquefaction of the 
right eye with no evidence of retinal tear or other 
significant peripheral retinal abnormality.  In addition, 
there was a small dot intraretinal hemorrhage temporal to the 
fovea of the right eye which was felt to be probably 
secondary to a rupture of a small retinal capillary.  
Additional evaluation was to be undertaken.

A VA eye examination in June 1994 was similar in findings to 
the above private report.  In essence, the veteran gave a 
history of trachoma as a child, and the examiner felt that 
the tiny corneal scar was a result thereof.  In addition, he 
was diagnosed as having dry eyes, cataracts, vitreous 
liquefaction senilis, and tiny hemorrhages of the macula of 
the right eye.  

A statement from Dr. B.R.G. dated in September 1995 is to the 
effect that the veteran's most recent visual acuity 
measurements had been 20/30 in the right eye and 20/20 in the 
left.  On repeat examination,

he tells me that his floaters began while 
on tour in Saudi Arabia and feels his 
visual acuity diminished at that time.  I 
did examine him on his return and found 
an intraretinal hemorrhage present in the 
right eye.  In addition, vitreous 
syneresis and detachment were also seen.

The date of onset of his symptoms are 
likely during his tour in Saudi Arabia by 
history.  Certainly they were present 
prior to my initial examination...





Dr. A further noted that the veteran had developed some 
hemorrhages in the right retina with visual acuity changes.  
She opined that these symptoms all were aggravated within the 
year after serving in the Gulf.  She also concluded that the 
right eye hemorrhages were not associated with systemic 
disease and were new.

Analysis

There are several eye disabilities or visual complaints which 
must be addressed in this case.  Anything claimed in 
connection with Persian Gulf service and specific to the 
regulations limited thereto under "undiagnosed illness" will 
be discussed below.

The veteran has long had refractive error, primarily 
presbyopia and astigmatism, and this has not varied 
significantly through the years.  There is no basis in 
evidence or medical opinion to sustain that his developmental 
refractive problems were in any way aggravated in service 
under those peculiar exceptions to the provisions of 38 
C.F.R. § 3.303(c).  In fact, the veteran, who is himself a 
physician specializing in eyes, has not claimed otherwise.  

It may well be that the faint anterior stromal scar he also 
demonstrates may or may not be the result of his childhood 
trachoma.  In any event, it was present prior to service.  
And moreover, the veteran is not claiming nor is there 
evidence or medical opinion to sustain that this is in any 
way related to service.

In addition, the veteran now also exhibits early nuclear 
cataracts of both eyes.  There was no evidence of such in 
service and there is no medical opinion of record 
establishing a nexus between such current symptoms and 
service.  Similarly he appears to have developed dry eyes 
without medical expert or other evidence tying this to 
service or any experience therein.




However, the veteran also now demonstrates other anomalies 
involving the right eye that cannot be so easily explained 
away.  Specifically, one physician describes a few fine 
Drusen in the macular region of the right eye without fluid 
or exudate, and pertinent diagnoses of vitreous liquefaction-
syneresis, right eye a small dot intraretinal hemorrhage 
temporal to the fovea of the right eye which was felt to be 
probably secondary to a rupture of a small retinal capillary.  

Another VA examiner diagnosed vitreous liquefaction senilis 
and tiny hemorrhages of the macular of the right eye.  
Another physician agreed with the veteran's assessment that 
the floaters began while on tour in Saudi Arabia with 
associated diminished visual acuity at that time concurrent 
with intraretinal hemorrhage present in the right eye as well 
as vitreous syneresis and detachment in that eye.

And yet another physician has opined that the veteran had 
developed some new hemorrhages in the right retina with 
visual acuity changes, symptoms all were aggravated within 
the year after serving in the Gulf.   

The Board finds that these opinions by medical experts are 
all entirely credible and consistent with the evidence of 
record.  Accordingly, service connection is in order for a 
right eye disability involving vitreous liquefaction and tiny 
hemorrhages of the macula of the right eye.  


VI.  Entitlement to service connection 
for visual impairment, joint pain and 
fatigue with memory loss due to 
undiagnosed illnesses in a Persian Gulf 
War veteran.

The veteran argues that he has had a tremendous departure 
from his energy patterns in the past several years since his 
Persian Gulf service.  




Specifically, the veteran lacks the drive and productivity to 
get out of bed in the morning, is unable to read over long 
periods, feels exhausted, falls asleep sitting on the couch 
or during evening meetings, and has multiple joint pains as 
well as visual impairment and memory loss.  The Board is not 
in a position to deny any of these allegations.  Rather, the 
Board must determine whether the basis is present in the 
pertinent regulations to conclude that these symptoms are due 
to "undiagnosed illness" attributable to Persian Gulf 
service.

Special Criteria

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  


Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  Id.  

Factual background

The symptoms relating to the veteran's eyes have been 
described above.  

On another VA examination in 1994, the veteran's various 
disabilities were noted as was the fact that he had been in 
the Persian Gulf.  Preliminary diagnosis was "status post 
exposure to the Gulf environment with features of Gulf's 
syndrome such as fatigability, eye and skin problems, history 
of; memory problems.  History of bowel problems in the past 
with blood in stools, not now."  It was noted that he was to 
have a number of other examinations.

A statement is of record from M.J.P., M.D., dated in June 
1994, to the effect that he had cared for the veteran for 
about 10 years, and found that since his return from Persian 
Gulf, he had developed a number of symptoms including 
fatigue, arthritis pains, weight gain, etc., as well as 
shortness of breath and cardiovascular system deterioration 
and elevated cholesterol.  

The veteran's wife has provided a statement to the effect 
that since his Persian Gulf service, he has had difficulties 
including with his memory.

On VA examination in August 1997, after review of all 
clinical and mental findings, the examiner concluded that 
there was no psychiatric disability present other than 
reflections of the aging process which had the impact of 
slowing the veteran down.  On physical examination, he was 
noted to have multiple joint problems as well as abnormal 
electrocardiogram (ECG) and fatigue actually manifested by 
shortness of breath upon exertion accompanied by squeezing 
sensation in the chest, most likely due to angina.  

Noting the presence of symptoms seemingly reflective of a 
mild dementia, with the possibility of this being related to 
either depression or early Alzheimer's shown, a computer 
tomography scan (CAT) scan of the brain was also done showing 
some very minimal generalized atrophy.  It was also found 
that extensive (and documented) neurophysiologic testing was 
consistent with an undifferentiated somatoform disorder.

Analysis

The veteran did serve in the Persian Gulf.  He also exhibits 
some symptoms which have, on occasion, been said to be due to 
an undiagnosed illness attributable under certain conditions, 
as specifically delineated above, to that service.  
Specifically, in this current appeal, VA is concerned with 
symptoms identified as visual impairment, joint pain and 
fatigue with memory loss.

As also noted above, in order for service connection to be 
granted under these special provisions relating to 
"undiagnosed illness" from Persian Gulf service, the claimed 
disabilities must not be found to be due to any other 
identifiable cause.  

In this case, the veteran's eye problems are in several 
distinct parts.  As described above with regard to the 
separate issue of service connection, he exhibited refractive 
errors of the eyes prior to, during and since service.  In 
fact, there was no significant change in the visual acuity or 
any impairment attributed thereto in or as a result of 
service, and accordingly, aggravation cannot be conceded.  He 
has right eye hemorrhages and other symptoms, for which 
service connection is specifically herein granted.  He has 
beginning bilateral cataracts causing some other problems, 
but these are not even claimed or found to be due to service.  

Thus, it is entirely possible that with all of these problems 
descending upon the veteran in a relatively brief period of 
time, he may now have some visual acuity problems that were 
not shown prior to his Persian Gulf service.  However, as 
detailed above, none are due to that service, and in some 
cases, he has not even claimed that they were.  And moreover, 
since evidence and medical opinion establish that these 
reflect all of his eye related symptoms, and they are all 
explainable by definitive diagnoses, there is nothing 
remaining which may be attributed to "undiagnosed illness".

Similarly, the veteran's joint pains are found to be due to 
arthritis, some of which is service-connected and some of 
which is not, and is not even so claimed.  In any case, it is 
a definitive and consistent cause for his joint pain 
symptoms, and thus they cannot be said to be due to 
"undiagnosed cause."

Finally, the veteran's confusion and fatigue are found by 
competent medical authority to be due to one or several 
alternative causes, including aging, cardiovascular or other 
organic problems, and/or possible mild brain atrophy 
resulting in mild dementia, etc.  

While causation of his confusion and fatigue may be multiple 
in nature, to whatever they may be attributed, none of these 
remain undiagnosed illnesses as a result of Persian Gulf War  
service, thereby precluding grants of service connection.  


ORDER

Service connection for a chronic right shoulder disorder to 
include rotator cuff injury is granted.

Service connection for a bilateral knee disorder is granted.

The veteran not having presented well grounded claims of 
entitlement to service connection for bilateral defective 
hearing and tinnitus, those claims are denied.

Service connection for an eye disorder other than for a right 
eye disability involving vitreous liquefaction and tiny 
hemorrhages of the macula of the right eye is denied.

Service connection for a right eye disability involving 
vitreous liquefaction and tiny hemorrhages of the macula of 
the right eye is granted.

Entitlement to compensation for visual impairment, joint pain 
and fatigue with memory loss due to undiagnosed illnesses in 
a Persian Gulf War veteran denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, a notice of disagreement with the 
October 1997 RO denial of entitlement to service connection 
for muscle weakness and hair loss due to an undiagnosed 
illness in a Persian Gulf War veteran and a skin disorder was 
timely submitted, thereby placing those two issue in 
appellate status.  The veteran and his representative are 
accordingly entitled to a statement of the case.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In order to afford the veteran due process of law, the Board 
is remanding the case to the RO for further action as 
follows:

The RO should issue a statement of the 
case as to the denial of service 
connection for muscle weakness and hair 
loss due to an undiagnosed illness in a 
Persian Gulf War veteran and a skin 
disorder.  The veteran should be notified 
of his right to file a substantive 
appeal.

If the veteran timely files a substantive appeal as to the 
denial of service connection for muscle weakness due to an 
undiagnosed illness in a Persian Gulf War veteran and/or a 
skin disorder, the RO should return the case to Board for 
appellate review.  No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

